Exhibit 99.1 ICON ECI FUND FIFTEEN, L.P. ANNUAL PORTFOLIO OVERVIEW LETTER FROM THE CEOs As of May 16, 2012 Dear investor in ICON ECI Fund Fifteen, L.P.: We write to briefly summarize our activity for the year ended December 31, 2011.A more detailed analysis, which we encourage you to read, is contained in our Form 10-K.Our Form 10-K and our other annual, quarterly and current reports are available in the Investor Relations section of our website, www.iconinvestments.com. As of December 31, 2011, Fund Fifteen was in its offering period.From the commencement of Fund Fifteen’s offering on June 6, 2011 to December 31, 2011, Fund Fifteen raised $31,466,931 in capital contributions.As of December 31st,Fund Fifteen had invested $20,848,5401 of capital, or 78.09% of capital available for investment, in business-essential equipment and corporate infrastructure. During the fourth quarter of 2011, Fund Fifteen invested capital in financings collateralized by business-essential equipment and corporate infrastructure.Fund Fifteen made a term loan to NTS Communications, Inc. and its affiliates (“NTS”) that is secured by telecommunications equipment used in NTS’s high speed broadband services operation.We also made a term loan to an affiliate of N. & P. Shipping Co. that is secured by a dry bulk carrier, the Michalis L.In addition, Fund Fifteen, through a 60% interest in a joint venture,entered into agreements to purchase and bareboat charter the offshore support vessel, the Lewek Ambassador, with an affiliate of Ezra Holdings Limited. We believe that there will be many opportunities for us to continue to deploy our equity in well structured deals collateralized by business-essential equipment and corporate infrastructure. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the investments noted above as well as more information regarding Fund Fifteen’s operations to date.As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 Pursuant to Fund Fifteen’s financials, prepared in accordance with US GAAP. 1 ICON ECI FUND FIFTEEN, L.P. 2011 Annual Portfolio Overview We are pleased to present ICON ECI Fund Fifteen, L.P.’s (the “Fund”) Annual Portfolio Overview for 2011.References to “we,” “us,” and “our” are references to the Fund, references to the “General Partner” are references to the general partner of the Fund, ICON GP 15, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital Corp. The Fund Our offering period commenced on June 6, 2011 and is anticipated to end no later than June 2013.From our initial offering through December 31, 2011, we raised $31,466,931 in capital contributions. During the fourth quarter of 2011, we were in our offering period, during which time we raise capital through the sale of our limited partnership interests and also invest in business-essential equipment and corporate infrastructure.Cash generated from these investments is used to make distributions to our limited partners.Availability of cash to be used for reinvestment depends on the requirements for expenses, reserves, and distributions to limited partners. At the close of our offering period, we will enter our operating period, during which time we anticipate continuing to invest our offering proceeds and cash generated from operations.Following our operating period, we will enter our liquidation period, during which time the leases and loans we own will mature or be sold in the ordinary course of business. Recent Transactions · On February 3, 2012, we participated in a $37,000,000 loan facility (the “Revstone Term Loan”) by making a$7,250,000 loan to subsidiaries of Revstone Transportation, LLC (collectively, the “Revstone Borrowers”).The Revstone Term Loan is secured by, among other things, a first priority security interest on all of the Revstone Borrowers’ manufacturing equipment and related collateral valued in excess of $69,000,000, a pledge of the equity of Revstone Transportation, LLC, the Revstone Borrowers and other affiliates, and a mortgage on certain real property. The Revstone Term Loan bears interest at 15% per year and is payable monthly in arrears for a period of sixty months beginning on March 1, 2012.On April 2, 2012, we made a capital expenditure loan (the “CapEx Loan”) to the Revstone Borrowers in the amount of approximately $500,000.The CapEx Loan is secured by a first priority security interest on the machining equipment purchased with the proceeds from the CapEx Loan, as well as a second priority security interest in the Revstone Term Loan collateral. The CapEx Loan bears interest at rates between 15% and 17% per year and is payable monthly in arrears for a period of sixty months beginning on May 1, 2012. All of the Revstone Borrowers’ obligations under the Revstone Term Loan and the CapEx Loan are guaranteed by Revstone Transportation, LLC and certain of its affiliates. · On February 29, 2012, we participated in a $42,754,960 loan facility by making a $2,000,000 term loan to VAS Aero Services, LLC (“VAS”).The loan is secured by a second priority security interest in collateral valued in excess of $185,000,000, which includes, among other things, all of VAS’s existing and hereafter acquired assets, including aircraft engines and related parts in VAS’s airplane component aftermarket sales operation. The loan bears interest at a rate between 12% and 14.5% per year calculated on a quarterly basis and is payable through October 6, 2014.VAS’s obligations under the loan are guaranteed by its parent company, VAS Aero Holdings, Inc., and certain affiliates. · On March 9, 2012, we participated in a $12,500,000 loan facility by making a $5,000,000 term loan to Kanza Construction, Inc. (“Kanza”).The loan is secured by, among other things, a first priority security interest on certain assets of Kanza valued in the amount of $15,300,000, including equipment used in Kanza’s railroad services business comprised of trucks, trailers, cranes, crawlers and excavators, as well as a second priority stock pledge of Kanza.The loan bears interest at 13% per year and is payable monthly in arrears for a period of sixty months beginning on April 1, 2012.All of Kanza’s obligations under the loan are guaranteed by, among others, the sole shareholder of Kanza. Portfolio Overview Our portfolio consists of investments that we have made directly, as well as those that we have made with our affiliates and third parties.As of December 31, 2011, our portfolio consisted primarily of the following investments. 2 · Telecommunications equipment that is subject to lease with Global Crossing Telecommunications, Inc.The equipment was purchased for approximately $1,786,000 and the lease is set to expire on August 31, 2014. · We participated in a $7,500,000 loan facility by making a $6,850,000 term loan to NTS Communications, Inc. (f/k/a Xfone USA, Inc.) and certain affiliates (collectively, “NTS”).The loan is secured by (i) a first priority security interest on all of NTS’s existing and hereafter acquired assets including, without limitation, all equipment used in NTS’s high speed broadband services operation which provides Internet access, digital cable TV programming and local and long distance telephone service to residential and business customers, (ii) a first priority security interest on all accounts receivable and inventory, (iii) a mortgage over real property located in Lubbock, Texas, and (iv) a stock pledge of NTS.The loan bears interest at 12.75% per year and is payable monthly in arrears for a period of sixty months beginning on November 1, 2011.All of NTS’s obligations are guaranteed by its parent company, NTS, Inc. · We made a term loan to Ensaimada S.A (“ESA”) in the amount of approximately $5,300,000. The loan is secured by, among other things, second priority security interests in (i) a dry bulk carrier with a fair market value of $36,700,000 upon closing, (ii) the earnings from the carrier, and (iii) the equity interests of ESA. The loan bears interest at 17% per year and will be payable quarterly in arrears for a period of five years beginning on the drawdown date of the loan.All of ESA’s obligations under the loan are guaranteed by N. & P. Shipping Co. (“N&P”), the parent company of ESA, and one of N&P’s shareholders. · A 60% interest in a joint venture that entered into a memorandum of agreement to purchase the offshore support vessel, the Lewek Ambassador. The vessel will be purchased from Ezram LLC for the lesser of $25,000,000 and the fair market value of the vessel as determined two weeks before the vessel’s delivery date, which is expected to occur on or before May 31, 2012.On December 20, 2011, the joint venture funded $9,000,000 of the purchase price and will fund the remaining portion upon delivery of the vessel.Simultaneously with the funding, the joint venture entered into a bareboat charter with Gallatin Maritime Management for a period of nine years commencing on the delivery date of the vessel.All of the obligations under the memorandum of agreement and bareboat charter are guaranteed by Ezra Holdings Limited. Revolving Line of Credit On May 10, 2011, the Fund entered into a loan agreement with California Bank & Trust (“CB&T”) for a revolving line of credit of up to $5,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien.Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The Facility expires on March 31, 2013 and the Fund may request a one year extension to the revolving line of credit within 390 days of the then-current expiration date, but CB&T has no obligation to extend. The interest rate for general advances under the Facility is CB&T’s prime rate and the interest rate on up to five separate non-prime rate advances that are permitted to be made under the Facility is the 90-day rate at which U.S. dollar deposits can be acquired by CB&T in the London Interbank Eurocurrency Market plus 2.5% per year, provided that all interest rates on advances under the Facility are subject to an interest rate floor of 4.0% per year. In addition, the Fund is obligated to pay a commitment fee based on an annual rate of 0.50% on unused commitments under the Facility.At December 31, 2011, there were no obligations outstanding under the Facility. 10% Status Report As of December 31, 2011, the loans to NTS and ESA, as well as our investment in the Lewek Ambassador were the investments that individually constituted at least 10% of the aggregate purchase price of our investment portfolio. All three investments are scheduled to continue through the 2012 calendar year. As of December 31, 2011, the loan to NTS had fifty-nine monthly payments remaining. To the best of our Investment Manager’s knowledge, the collateral securing the NTS loan is maintained in accordance with applicable laws and the regulations of the telecommunications industry as required under the loan agreement. As of December 31, 2011, the loan to ESA had twenty quarterly payments remaining. To the best of our Investment Manager’s knowledge, the vessel securing the loan remains seaworthy, is maintained in accordance with commercial marine standards and with applicable laws and the regulations of the governing shipping registry as required under the loan agreement. 3 As of December 31, 2011, the bareboat charter for the Lewek Ambassador was scheduled to commence upon delivery of the vessel, which is discussed in more detail above. Distribution Analysis During the year ended December 31, 2011, we made monthly distributions at a rate of 8% per year.From the inception of the offering period, we have made 5 cash distributions to our partners.During the year ended December 31, 2011, we paid our partners approximately $312,825 in cash distributions.As of December 31, 2011, a $10,000 investment made at the initial closing would have received $314 in cumulative distributions. Source of Distributions Cash from current period operations Cash accumulated from operations of prior periods Cash from current period disposition of assets Capital contributions used toestablish the initial reserve Total distributions For the year ended December 31, 2011 $ $
